Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 1 of 24 PageID: 1678




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


  A.W. o/b/o N.W.,                   :
                                         Civil Action No. 3:18-cv-13973-MAS-TJB
        Plaintiffs,                  :
  v.

  PRINCETON PUBLIC SCHOOLS           :
  BOARD OF EDUCATION AND MICKI
  CRISAFULLI,
                                     :
        Defendants.

  _________________________________x
  ________________________________________________________________

             PLAINTIFFS’ BRIEF IN SUPPORT OF MOTION FOR
           CLARIFICATION OR ALTERNATIVELY, RECONSIDERATION
         OF ORDER ENTERED FEBRUARY 15, 2019, FOR PRODUCTION
         OF DOCUMENTS AND TO REINSTATE MOTION TO DISQUALIFY
  ________________________________________________________________


                                           Matthew S. Slowinski, Esq.
                                              Attorney ID#: 019701986
                                                SLOWINSKI ATKINS, LLP
                                            290 W. Mt Pleasant Avenue
                                          Eisenhower Corporate Campus
                                                       Suite No. 2310
                                                 Livingston, NJ 07039
                                             Attorneys for Plaintiffs
  On the Brief:

  Matthew S. Slowinski, Esq.
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 2 of 24 PageID: 1679



                              TABLE OF CONTENTS

  TABLE OF AUTHORITIES............................................i

  PRELIMINARY STATEMENT...........................................1

  COMBINED PROCEDURAL HISTORY AND STATEMENT OF FACTS..............3

  New Information Regarding OSEP files and Defendants’
  Accusations ...................................................11
    (i)     OSEP files...........................................11
    (ii)    Exhibits to defendants’ motion to
            enforce..............................................11
            .......................................................
    (iii) Special education policies and
            appeals..............................................14
            .......................................................

  POINT ONE

  IN THE EVENT THE COURT IS REQUIRING THAT PLAINTIFFS OBTAIN AND
  FILE RECORDS FROM OSEP, RECONSIDERATION IS WARRANTED BASED ON
  NEW EVIDENCE PRESENTED WITH THIS MOTION AND TO CORRECT ERRORS
  IN LAW AND FACT ARISING FROM DEFENDANTS’ CORRESPONDENCE........14

  POINT TWO

  IN THE EVENT THE COURT IS SUSPENDING PLAINTIFFS’ CASE UNTIL
  THE PARENT/PLAINTIFFS OBTAINS FILES FROM OSEP,
  RECONSIDERATION IS WARRANTED BECAUSE SUCH AN OUTCOME IS
  CONTRARY TO THE IDEA...........................................17

  POINT THREE

  RECONSIDERATION IS WARRANTED TO REINSTATE
  PLAINTIFFS’ MOTION TO DISQUALIFY COUNSEL.......................19

  CONCLUSION.....................................................21


                            TABLE OF AUTHORITIES
  Cases

  Firestone Tire Rubber Co. v. Risjord, 449 U.S. 368 (1981)......19

  Freeman v. Vicchiarelli, 827 F. Supp. 300 (D.N.J. 1993)........19


                                       i
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 3 of 24 PageID: 1680



  Max’s Seafood Café v. Quinteros, 176 F.3d 669 (3d Cir.
  1999)..........................................................15

  Susan N. v. Wilson School Dist., 70 F.3d 751 (3rd Cir.
  1995)..........................................................18


  Statutes

  20 U.S.C. 1400 et seq...........................................2

  20 U.S.C. 1415 (e)(2)..........................................18

  20 U.S.C. 1232g (2006 and Supp.2010)...........................18



  Rules and Regulations

  Local R. 7.1(i)............................................... 15

  Local R. 9.1(c)............................................... 19

  Local R., Appendix R, “Lawyer’s Duties to the Court,” ¶ 6..... 17

  N.J.A.C. 6A:32-7.1(f)......................................... 18




                                       ii
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 4 of 24 PageID: 1681
                            PRELIMINARY STATEMENT

      Plaintiffs A.W. o/b/o N.W., respectfully submit this brief in

 support    of   their   motion    for   clarification     or   alternatively,

 reconsideration of the Court’s order of February 15, 2019 (ECF No.

 31); for an order requiring production of documents from defendants;

 and for reinstatement of plaintiffs’ motion to disqualify counsel

 filed January 11, 2019 (ECF No. 19).

      On February 15, 2019, this Court ordered:

      that by 3/1/2019, Plaintiff must e-file the administrative
      record and a certification as to the completeness and accuracy
      of the record; by 3/8/2019, Plaintiff must submit a courtesy
      copy of the administrative record printed double-sided and
      appropriately bound to the Court; that if the complete
      administrative record is not e-filed by 3/1/2019 the Court shall
      close this matter until the administrative record is e-filed
      with the Court; that the [22] First MOTION to Dismiss filed by
      PRINCETON PUBLIC SCHOOLS BOARD OF EDUCATION, MICKI CRISAFULLI,
      and [19] MOTION to Disqualify Counsel filed by A. W. are
      terminated (ECF No. 31).

      Plaintiffs    request    clarification:    specifically,     whether   the

 Court is directing plaintiffs to re-file the administrative record

 anew (with records directly from the Office of Special Education

 (OSEP)) or whether plaintiffs may submit a certification as to the

 accuracy and completeness of the Joint Record that has already been

 e-filed.

      In the event that the latter is acceptable, plaintiffs have e–

 filed a certification of counsel herewith as to the completeness and

 accuracy of the Joint Record. As confirmed by this certification, the

 record as to decisions rendered by the N.J. Office of Administrative

 Law (N.J. OAL), on September 28, 2017, May 17, 2018, and June 20,

 2018, is complete with the addition of just two pages (Ja838 and

 Ja839), submitted herewith; one of these pages had been partially cut
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 5 of 24 PageID: 1682
 off in reproducing the record (at Ja644), and the other (an innocuous

 email), was inadvertently omitted. With these pages, the record

 already e-filed is complete as to the three-referenced decisions.

       Additionally,     as   to   the     broader   administrative      proceedings

 arising from when the due process petition was filed on February 15,

 2017, to when the N.J. OAL issued its decision on June 20, 2018, the

 record   is    also   complete     with    the   exception   of   two    pieces   of

 correspondence that plaintiffs have repeatedly asked defendants to

 provide. In preparing the Table of Contents to the Joint Record,

 plaintiffs reserved space at Ja31 and Ja493 for this correspondence

 to be added. Plaintiffs request an order requiring that defendants

 produce this correspondence. Upon receipt of that correspondence,

 plaintiffs may insert it into the Joint Record and provide a double-

 sided, bound copy of the complete record to the Court in accordance

 with the February 15, 2019 order.

       Alternatively, in the event the Court, via the February 15, 2019

 order, is directing that plaintiffs obtain records directly from OSEP

 and   file    same,   plaintiffs    request      reconsideration.    Neither      the

 Individuals with Disabilities Act, 20 U.S.C. 1400 et seq. (“IDEA”),

 nor any rule of procedure requires that parents obtain records

 directly from an administrative agency as a condition of maintaining

 an IDEA appeal. Here, despite repeated inquiries, plaintiffs, to date,

 have not received any documents from OSEP or confirmation that any

 documents may be forthcoming from OSEP in the near future, if at all.




                                            2
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 6 of 24 PageID: 1683
        In their correspondence that led to the Court’s February 15,

 2019 order, defendants unfairly criticized the record and its manner

 of preparation. For example, defendants claimed the Joint Record was

 “deficient,” missing crucial defense exhibits, prepared without time

 for review, and that plaintiffs had represented they were filing the

 OSEP record. These arguments were inaccurate and unfounded. Notably,

 defendants’ attack on the record was only launched after defendants

 were unable to solicit plaintiffs’ consent to include documents into

 the Joint Record that had not actually been filed before the N.J.

 OAL.    Plaintiffs   clarify    this   background      here   and    provide   the

 confirmation that, with limited correction as noted above, the record,

 as already filed, is complete and accurate.

        Lastly, plaintiffs request reinstatement of their motion to

 disqualify. The motion to disqualify is not dependent upon the record

 but upon facts outside the record. Delays occasioned by the filing of

 the    record   create   an   opportune    time   to   address      this   motion.

 Reinstatement of the motion is thus respectfully requested.


           COMBINED PROCEDURAL HISTORY AND STATEMENT OF FACTS1

        Plaintiffs filed their Complaint against defendants Princeton

 Public Schools Board of Education (PPS) and Micki Crisafulli on

 September 18, 2018 (ECF No. 1). An amended complaint was filed on

 September 25, 2018 (ECF No. 3). Both defendants were served on October




 1 Since this motion relates to a procedural matter, the procedural
 history and statement of facts are combined for ease of reference.

                                        3
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 7 of 24 PageID: 1684
 9, 2018 (ECF No. 5). On October 29, 2018, defendant PPS only filed a

 motion to dismiss in lieu of an Answer (ECF No. 7).

      On December 14, 2018, this Court terminated defendants’ motion

 to dismiss given an incomplete record. The Court ordered:                   “By

 December 19, 2018, the parties shall jointly submit a complete record

 of the proceedings before the N.J. OAL in relation to decisions

 rendered by same on September 28, 2017; May 17, 2018; and June 20,

 2018” (ECF No. 10, p. 6, ¶ 1).

      On December 17, 2018, defendants sent plaintiffs a proposed list

 of documents to file (PMa1-2).2        On December 18, 2018, the deadline

 to comply with this order was extended until January 2, 2019 (ECF No.

 14), although defendants informed the Court, before the deadline was

 extended, they were ready to comply with the Court’s order of December

 14, 2018 and file the complete record on December 19, 2018 (ECF No.

 13). On December 19, 2018, plaintiffs sent a more comprehensive index

 to the record to defendants (PMa3, PMa4-11). On December 19, 2018,

 defendants approved of the index, added that it may be helpful to

 order the administrative record from the NJDOE, and agreed to join in

 filing the documents that day – i.e., independent of any papers from

 OSEP (PMa12).3 Plaintiffs then attended to compiling the documents,


 2 “PMa” refers to the appendix annexed as “Exhibit C” to the
 accompanying Certification of Counsel, submitted herewith.
 3 Specifically, defense counsel wrote:

    Thank you for sending. Yes, this looks like everything. The
    administrative record is typically ordered by the plaintiff in
    appeals of special education matters from the NJDOE. It is
    free for parents. I don’t remember if that happened in this
    matter or, if it did, it happened during the appeal of the
    stay-put order from 2017 that was dismissed. It may be helpful

                                        4
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 8 of 24 PageID: 1685
 redacting them, removing duplicates, bates stamping them, indexing

 them, and preparing a table of contents to the appendix (plaintiff

 Cert. ¶ 4-5). On December 20, 2018, plaintiffs contacted OSEP and

 requested a copy of the administrative record, as suggested by defense

 counsel, and ordered two missing transcripts (Plaintiff Cert. ¶¶ 6-

 7).

       On December 31, 2018, plaintiffs sent the proposed, Joint Record

 to defendants for review and approval including the Table of Contents

 to the Joint Record and all of the documents proposed to be filed

 (PMa13). Plaintiffs requested that defendants provide three items of

 correspondence they believed were part of the record, but missing

 from their files, namely: a letter brief filed by Ms. Dwyer on

 September 27, 2017; and two letters defendants submitted to the N.J.

 OAL, on or about October 30, 2017 and March 27, 2017 (PMa13). On

 January 2, 2019, plaintiffs again asked for the three missing pieces

 of correspondence (PMa14).

       On January 2, 2019, defense counsel confirmed the Joint Record

 was an “exhaustive list” (PMa15). However, he objected to pages Bates

 stamped Ja1-81 and Ja501-593 as outside the scope of the Court’s

 requested documents; he interpreted the Court’s order of December 14,

 2018, as calling only for filings directly related to the N.J. OAL’s

 decisions dated September 28, 2017, May 17, 2018, and June 20, 2018


    for that to be ordered but his is everything that I can tell
    exists.
    Will you be filing this under seal later today? A lot of this
    is already in the record somewhere but I join with the
    submission of these documents. (PMa12)(emphasis added).

                                        5
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 9 of 24 PageID: 1686
 (PMa15). He confirmed the documents were accurate copies of papers

 filed before the N.J. OAL so he had no objection to including them

 “as a separate document to the Court” (PMa15). He provided plaintiffs

 with the missing letter brief from Ms. Dwyer of September 27, 2017,

 but did not provide the other two pieces of correspondence stating

 that “they are both part of the additional documents that the District

 is not joining in” (PMa15).

      Plaintiffs proposed that, rather than separating the documents

 which defendants considered outside of the Court’s request (which

 would be difficult and time consuming), plaintiffs would bring to the

 Court’s attention that defendants did not join in those documents

 (PMa16). Plaintiffs’ counsel also advised: “we did order the entire

 record from NJ OAL but have not yet received in time to incorporate

 same” (PMa16). Defense counsel replied to plaintiffs’ email: “that’s

 fine. I don’t want to needlessly create extra work and it is not that

 big of a deal” (PMa18). Thus, both parties agreed that the Joint

 Record was acceptable without receiving a duplicate record from the

 N.J. OAL.

      On January 2, 2019, plaintiffs uploaded a six-volume Joint

 Appendix with documents bates stamped Ja1-Ja809 (ECF No. 15, 1-6). On

 January 4, 2019, plaintiffs uploaded an additional volume containing

 transcripts (unavailable to be filed on January 2, 2019), bringing

 the total Joint Record to Ja839 (ECF No. 18). In submitting the

 documents, plaintiffs pointed out that defendants did not join in

 filing documents Ja1-Ja81 or Ja501-Ja593 and that there were two


                                        6
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 10 of 24 PageID: 1687
 pieces of correspondence to be inserted at Ja31 and Ja493 as they

 were missing from plaintiffs’ files (ECF No. 15).

       On January 11, 2019, plaintiffs filed a motion to disqualify

 Brett Gorman and Victoria Beck as counsel for defendants (ECF No.

 19). Defendants obtained an extension of time in which to respond to

 the disqualification motion due to workload (ECF No. 20, 21). Then,

 on January 25, 2019, defendants PPS and Crisafulli filed a motion to

 dismiss the Complaint, initially returnable a motion cycle in advance

 of the motion to disqualify (ECF No. 22).

       On January 25, 2019, the day defendants filed their motion to

 dismiss, they requested that plaintiffs consent to emails they had

 marked as 810-823 being added to the Joint Record (PMa17, PMa18).

 Plaintiffs responded they could not consent, because documents 814a

 to 823a were duplicates of pages already filed and documents marked

 810a-813a had not been submitted to the N.J. OAL. (PMa18). Defendants

 nevertheless filed their motion to dismiss, citing to documents they

 marked as Ja810-824 (ECF 22-2, ¶ 20, pp. 8-9).4 Defendants continued

 to debate with plaintiffs whether the emails could be added to the

 Joint Record later that evening and through the following week (PMa19-

 PMa22). On January 29, 2019, defendants agreed the emails sought to

 be added (and already cited in their motion), had not been submitted

 before the N.J. OAL; defense counsel acknowledged, in pertinent part:

       I reviewed the documents. It appears that the four pages of
       emails in dispute (810-813) were not attached to the original
       pleadings.  They were inadvertently omitted in the original
 4 Defendants mistakenly began their marking at 810, whereas the
 record documents filed up to then went to Ja837.

                                         7
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 11 of 24 PageID: 1688
       motion to enter settlement before the ALJ and that continued
       throughout the next filings in federal court.       However, the
       certification and briefs for those records directly cite the
       email set forth in 813. . . . The remaining three pages of emails
       (810-812) are the continuation of that conversation and are the
       complete email chain. (PMa21)(emphasis added).

       Nonetheless, defendants requested that plaintiffs consent that

 emails at 810-813 are part of the record before the N.J. OAL (PMa21).

 Alternatively, defendants suggested “a compromise” that 813 is in the

 record and documents of 810-812 are “additional evidence” (PMa21). On

 January 29, 2019, plaintiffs replied all pages were “additional

 evidence” which was accurate (PMa22).

       The next day, January 30, 2019, defendants sent plaintiffs an

 email asserting the Joint Record excluded all of the exhibits to the

 District’s motion to enforce settlement and that they were going to

 e-file a “supplement to the [Joint Record] starting with number 810

 and noting that it is not completely set forth in the joint exhibits”

 and that they would “then explain the additional three pages of emails

 as the complete emails to that exhibit ….” (PMa23). In this email to

 plaintiff’s counsel (sent late morning on January 30, 2019), defense

 counsel further wrote:

       Also, you previously said you had ordered the full record from
       OSEP. If you ever receive that,5 it would be helpful if that was
       filed with the Court as well. I know it can take time to get it
       but that would eliminate any disputes we are having over these
       documents. (PMa23)(emphasis added).




 5 Plaintiffs note this comment reflects an understanding that
 records from OSEP might never be received. See also certification
 of plaintiff herewith, ¶¶ 7-12.

                                         8
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 12 of 24 PageID: 1689
         About 90 minutes later (before plaintiffs responded [PMa23]),

 defendants filed correspondence with the Court stating: “plaintiffs’

 counsel has represented to Defendants that he has ordered the full

 administrative record from [OSEP] and will file same upon receipt”

 (ECF No. 23)(emphasis added). This was inaccurate. As the above email

 shows (PMa23), defendants counsel had suggested that plaintiffs file

 the OSEP record in the event it was ever received. Plaintiffs’ counsel

 never stated he would be filing same as plaintiffs already e-filed

 the administrative record with defendants’ consent.

         In their January 30, 2019 correspondence, defendants asked that

 documents bates stamped 810-860 be added to the Joint Record (ECF No.

 23). In support of this request, defendants argued that documents

 814-860 (annexed to their letter as “Exhibit A”) were defense exhibits

 that had been entirely omitted from the Joint Record (ECF No. 23).6

 Defendants further argued that documents stamped 810-813 were emails

 that had not been filed before the N.J. OAL but “these emails were

 cited in the brief and certification before the N.J. OAL” (ECF No.

 23).7

         On February 6 2019, this Court ordered counsel to respond to the

 comment in defendants’ letter and to specify what, if any, additional

 documents they proposed to file (ECF No. 28). On February 8, 2018,

 plaintiffs submitted correspondence seeking to clarify the above



 6 This statement was incorrect. Counsel Cert. herewith, ¶ 5-6.
 7
  This statement also was incorrect; only one email, appearing at
 813, had been referred to in a brief and certification before the
 N.J. OAL which defendants had previously acknowledged (PMa21).

                                         9
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 13 of 24 PageID: 1690
 inaccuracies (ECF No. 29). Specifically, they pointed out that:

 documents 814-860 attached to defendants’ letter were duplicates;

 documents 810-813 were not submitted to the N.J. OAL; plaintiffs had

 received no documents from OSEP; and with the exception of two pieces

 of correspondence missing from plaintiffs’ files (which they had

 requested that defendants produce), they did not intend to supplement

 the record and had not communicated to defendants an intent to do so

 which is confirmed by the correspondence, above (PMa23, ECF No. 29).

 On February 8, 2019, defendants replied, arguing that documents 814-

 860 “are not in the joint exhibits” and accusing plaintiffs’ counsel

 of “completely misrepresenting” and “blatantly misrepresenting” the

 documents filed before the Court” (ECF No. 30). Defendants suggested

 that   plaintiffs    intentionally    omitted   exhibits    favorable   to   the

 defense, stating: “[i]t is interesting that documents that support

 Defendants’ argument were omitted from the proposed joint exhibit[s]

 . . .” (ECF 30, p. 2).

        In their February 8, 2019 letter, defendants also argued that

 the Joint Record filed on January 2, 2019 was too extensive and

 included “every possible document [plaintiffs] had in the file . . .”

 (ECF No. 30, p. 2). Defendants complained about a short-turn around

 time in which to review the record (Ibid.)            Defendants argued that

 plaintiffs had an obligation to file the administrative record with

 their complaint (ECF No. 30, p. 2). Defendants argued that plaintiffs,

 having ordered the record from OSEP and presumably being entitled to

 a free copy, should be required to file that record with the Court


                                        10
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 14 of 24 PageID: 1691
 because the record, on file, is “clearly deficient” which the parties

 “do not agree upon” (ECF No. 30, p. 3). The Court then ordered, on

 February 15, 2019, that plaintiffs e-file the record, along with a

 certification, and pending motions were terminated (ECF No. 31).

 New Information Regarding OSEP files and Defendants’ Accusations

    (i)         OSEP files

        Plaintiffs have attempted to follow up on their request for a

 copy of N.W.’s case files from OSEP that was made on December 20,

 2018; however, it appears uncertain whether N.W.’s case files will be

 provided by OSEP (plaintiff cert. ¶¶ 7-12). Even if the files were

 provided, it is uncertain what type of organization the file would be

 in and which records would be included; significant attorney and

 clerical time necessarily would be needed to properly file the papers

 with     the   Court,   e.g.,   to   organize,   scan,   and   bates   stamp   the

 documents, plus redacting personal identifiers and birthdates and

 indexing the documents would be time-consuming (see, e.g., plaintiff

 certification herewith, ¶¶ 4-5).

    (ii) Exhibits to Defendants’ Motion to Enforce

        Defendants claimed in their January 30, 2019 and February 8,

 2019     letters that their “Exhibit A” (documents bearing bates stamped

 814-860), were omitted from the Joint Record (ECF No. 23, 30).

 However, to demonstrate the error in this argument, plaintiffs have

 prepared the chart below, showing where defendants’ documents bearing

 bates stamps 814-860 appear in the Joint Record filed January 2, 2019:




                                          11
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 15 of 24 PageID: 1692
     Defendants Description of               Page where       How first
     Bates      Document                     appears in       presented to
     Stamp                                   Joint Record     the N.J. OAL8
                                             filed 1/2/2019
     814-822     Exh. A: Stipulation                          Attachment to
                 of settlement signed        Ja624            email sent to
                 March 2, 2018, March                         N.J. OAL on
                 22, 2018 and March                           3/29/2018
                 26, 2018
     823-824     Exh. B.: Resolution                          Attachment to
                 dated March 23, 2018        Ja623            email sent to
                                                              N.J. OAL on
                                                              3/29/2018
     825-834     Exh. C: Emails between A.W. and Gorman

                 A.W. to Gorman                              District motion
                 3/27/2018 (10:41 am)        Ja668           to enforce
                                                             settlement
                 Gorman to A.W., 3-                          With District
                 15-2018                     Ja669           motion to
                                                             enforce
                                                             settlement
                 A.W. to Gorman,                             District motion
                 3/15/2018 (11:13 am)        Ja669           to enforce
                                                             settlement
                 Gorman to A.W., 3-                          plaintiff
                 14-2018 (10:56),            Ja645           motion for
                                                             equitable
                                                             reformation
                 A.W. to Gorman                              plaintiff
                 3/14/2018 (10:56),          Ja644           motion for
                                                             equitable
                                                             reformation
                 Gorman to A.W. 3-13-                        plaintiff
                 2018 (15:03)                Ja644/partially motion for
                                             cut off         equitable
                 Bates 829                                   reformation
                 A.W. to Gorman,                             plaintiff
                 3/10/2018 (10:26)           Ja643           motion for
                                                             equitable
                                                             reformation

 8
   Note: The documents do not all appear in the same order as in
 defendant’s “Exhibit A” (ECF-23), because a number of the documents
 were submitted more than once to the N.J. OAL; in removing duplicates,
 the exhibits were cross-referenced in the Table of Contents (at page
 “x” [ten]) rather than included in the Joint Record a second time.
 See Counsel Certification herewith, ¶¶ 5-6.


                                        12
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 16 of 24 PageID: 1693
                 Gorman to A.W.                               plaintiff
                 3/9/2019 (9:52)             Ja643            motion for
                                                              equitable
                                                              reformation
                 A.W. to Gorman,             N/A              Inadvertently
                 3/9/2018 (9:04)                - Ja838       omitted
                 At Bates 831
                 Gorman to A.W. (3-6-                        plaintiff
                 2018)(12:49)                Ja642           motion for
                                                             equitable
                                                             reformation
                 A.W. to Gorman                              plaintiff
                 3/6/2018 (12:39 am)         Ja640           motion for
                                                             equitable
                                                             reformation
    835-836      Exh. D: Emails to           Ja622 and Ja632 With emails to
                 N.J. OAL on                                 OAL on 3/29/18
                 3/29/2018
    839-841      Exh. E: District            Ja633            District letter
                 letter to N.J. OAL                           to OAL on
                 4/2/2018                                     4/2/2018
    842-860      Exh. F: Plaintiff’s                          plaintiff
                 request for                   Ja635-Ja649    motion for
                 equitable                                    equitable
                 reformation filed                            reformation
                 4/3/2018

       In preparing this table, plaintiffs discovered there were two

 emails filed with defendants’ motion to enforce settlement that were

 inadvertently not fully included in the Joint Record. Specifically,

 an email from Mr. Gorman to A.W. sent on 3-13-2018 (at 15:03) was

 reproduced in the Joint Record at Ja644 but was partially cut off,

 and an email from A.W. to Mr. Gorman on 3-9-2019 (at 9:04) was

 inadvertently omitted (Counsel Cert., ¶ 7-8). However, the remaining

 exhibits were all fully and accurately included, as demonstrated

 above.




                                        13
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 17 of 24 PageID: 1694
    (iii)     Special Education policies and appeals

       In their letters of January 30, 2019 and February 8, 2019,

 defendants argued that plaintiffs should be required to obtain a

 record from OSEP and file that record directly with the Court (ECF

 23, 30). Defendants predicated this argument based on an alleged

 “deficient    record”   and   alleged    personal   experiences    of   defense

 counsel herein, who reported having been involved “with multiple

 appeals of special education due process petitions, which maintain

 their own unique procedural requirements …” (ECF No. 30, page 3).

 However, PACER records on file with the U.S. District Court for the

 District of N.J. show a total of ten cases involving defense counsel

 herein, three of which involve the minor herein, N.W. (plaintiff cert.

 ¶ 16, PACER-1). Of the remaining seven cases, it appears from PACER

 that only     one case had docket entries relating specifically to

 preparation of the administrative record, and in that case, it appears

 defendants had been ordered to incur the cost and burden of filing

 the administrative record, not the parents of the disabled child (see,

 Id., PACER-4 to 19).

                                    POINT ONE

       IN THE EVENT THE COURT IS REQUIRING THAT PLAINTIFFS OBTAIN AND
       FILE RECORDS FROM OSEP, RECONSIDERATION IS WARRANTED BASED ON
       NEW EVIDENCE PRESENTED WITH THIS MOTION AND TO CORRECT ERRORS
       IN LAW AND FACT ARISING FROM DEFENDANTS’ CORRESPONDENCE

       Local Civil Rule 7(i) permits a party to file for reconsideration

 within fourteen days after entry of an order, by “setting forth

 concisely the matter or controlling decisions which the party believes



                                         14
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 18 of 24 PageID: 1695
 the Judge or Magistrate Judge has overlooked . . .” L. Civ. R. 7.1(i).

 A motion for reconsideration is proper where a moving party shows

 there is i) new evidence not available when the court reached its

 decision, or ii) a need to correct an error of law or fact or to

 prevent manifest injustice. Max’s Seafood Café v. Quinteros, 176 F.3d

 669, 677 (3d Cir. 1999).

        In the event the Court is requiring that plaintiffs file an

 administrative record from OSEP as a condition of permitting their

 case    to   continue,    reconsideration     is   respectfully       requested.

 Plaintiffs already submitted a comprehensive, complete and accurate

 record to the Court - expending much attorney time and resources to

 do so – in compliance with this Court’s December 14, 2018 order.

 Conversely, plaintiffs have no control over when, if ever, OSEP may

 deliver N.W.’s records to them. Requiring that plaintiffs submit a

 record from OSEP will needlessly delay these proceedings for an

 undetermined period of time, perhaps indefinitely.

        Moreover, significantly, even if plaintiffs obtained a full

 record from OSEP by March 1, 2019, this would not resolve the disputes

 that defendants have raised regarding the Joint Record. For example,

 defendants first disputed that the Joint Record filed on January 2,

 2019   was   too   complete.   While   acknowledging     that   the   documents

 contained in the January 2, 2019 Joint Record were true copies of

 documents    submitted to the N.J. OAL, they           objected that papers

 included in the Joint Record (specifically, at Ja1-81 and Ja590-593),




                                        15
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 19 of 24 PageID: 1696
 were outside the scope of the Court’s December 14, 2018 order (PMa15).

 This contention cannot be addressed with OSEP files.

       Second, defendants raised the dispute that certain emails (what

 they numbered 810-813), should be included in the Joint Record, even

 though they agree with plaintiffs that these papers were not submitted

 to the N.J. OAL (PMa21). Again, obtaining papers from OSEP will not

 resolve this dispute; the dispute is not about what was submitted to

 the N.J. OAL. The dispute is whether the record could be considered

 to include documents admittedly not filed with the N.J. OAL.

       Then, third, defendants raised a dispute about how the record

 was prepared after they sought to add additional emails to the Joint

 Record (defendants 810-813). While seeking to improperly add exhibits

 not before the N.J. OAL, defendants prefaced its request with the

 unfounded    claim    that   exhibits   to   its   “motion   to   enforce”    were

 intentionally excluded from the Joint Record. However, here, again,

 what was actually submitted to the N.J. OAL is not in dispute. The

 only issue raised by defendants was whether the Joint Record did,

 indeed, include all the exhibits from defendant’s “motion to enforce.”

 Review of the filed, Joint Record, confirms that these exhibits were

 included, save the two emails plaintiffs herein acknowledge were

 inadvertently not fully included.

       In sum, plaintiffs have expended significant attorney time and

 effort to work with defense counsel to comply with this Court’s order

 of December 14, 2018 and jointly submit a complete record of the

 administrative       proceedings   before    the   N.J.   OAL,    including    all


                                         16
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 20 of 24 PageID: 1697
 motions, certifications and exhibits. Defendants did not raise any

 objections to the completeness of the record or the manner in which

 it was prepared throughout the extended time they had to prepare and

 file the Joint Record on January 2, 2019. On January 30, 2019,

 defendants only raised objections after they were refused consent to

 add to the Joint Record certain emails that had not actually been

 presented to the N.J. OAL below. Defendants’ objections are without

 merit and should not be allowed to needlessly delay these proceedings

 and cause the plaintiffs undue burden and expense.


                                    POINT TWO

        IN THE EVENT THE COURT IS SUSPENDING PLAINTIFFS’ CASE UNTIL
        THE PARENT/PLAINTIFFS OBTAINS FILES FROM OSEP, RECONSIDERATION
        IS WARRANTED BECAUSE SUCN AN OUTCOME IS CONTRARY TO THE IDEA

        Upon entering the February 15, 2019 order, the Court did not

 have   the   benefit   of   a   motion   and   thus,   relevant   and   material

 information regarding the Joint Record. The Court apparently relied

 on defense counsel’s letter e-filed on January 30, 2019, in which

 defendants inaccurately asserted plaintiffs were filing the OSEP

 record, and plaintiffs did not respond because unsolicited letters

 should not be sent to the Court. See Local R., Appendix R, “Lawyer’s

 Duties to the Court,” ¶ 6 (“We will not write letters to the court in

 connection with a pending action, unless invited or permitted by the

 court”). However, defense counsel’s assertions that plaintiffs were

 filing OSEP records, and that the parent has the obligation to order

 and file a record directly from an administrative agency in an appeal



                                          17
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 21 of 24 PageID: 1698
 under the IDEA, 20 U.S.C. Sec. 1415, lack any rule, authority, or

 documentation.

       The Individuals with Disabilities Education Act states that the

 district court shall: "receive the records of the administrative

 proceedings, ...[and] hear additional evidence at the request of a

 party.” 20 U.S.C. Sec. 1415(e)(2). The IDEA does not specify which

 party is required to transmit the record to the District Court. See

 Susan N. v. Wilson School Dist., 70 F.3d 751 (3rd Cir. 1995) (district

 court shall “receive the records of the administrative proceedings”).

 Plaintiffs submit it is consistent with the IDEA’s command for

 provision    of   a   free   and   appropriate   public   education   that   the

 obligation to obtain, copy, redact, and file the record be placed on

 the school district, rather than the parent/disabled child, as these

 services necessarily call for expenditure of attorney time and other

 costs. (See also plaintiff cert herewith, attachment at PACER-18 to

 19). Indeed, it is the obligation of the school district under NJ law

 (N.J.A.C. 6A:32-7.1(f)), the IDEA, 20 U.S.C. 1414-1415, as well as

 the Federal Educational Rights and Privacy Act (FERPA), 20 U.S.C.

 1232g (2006 and Supp.2010), to maintain and provide - to the parent

 - all of N.W.’s student records.

       Nonetheless, defendants claimed in their correspondence that

 there is a protocol for special education cases, involving the parent

 being required to file an administrative record obtained from OSEP.

 This claim was raised without any citation to court rule, local rule,




                                         18
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 22 of 24 PageID: 1699
 statutory authority, documentation, or even case examples.9 Indeed,

 docket   reports   in   other   case   filings   do   not   support   the   claim

 (plaintiff certification, PACER-4 to 19). However, here, plaintiffs

 expended considerable time and effort in compiling the administrative

 record. The complete administrative record is before the Court and

 should be accepted, with the exception of the two documents defendants

 must provide. In the event a new record is sought by defendants based

 on their unfounded accusations, the financial burden associated with

 these tasks should be borne by defendants consistent with the IDEA.

                                   POINT THREE

                 RECONSIDERATION IS WARRANTED TO REINSTATE
                 PLAINTIFFS’ MOTION TO DISQUALIFY COUNSEL

       Here, the disqualification motion depends upon whether defense

 counsel are likely witnesses or have a conflict of interest due to

 the nature of the plaintiffs’ claims. Freeman v. Vicchiarelli, 827 F.

 Supp. 300, 303 (D.N.J. 1993). These issues are properly addressed

 early in the litigation. Ibid. Reconsideration is warranted as the

 Court may have overlooked that the disqualification question is

 separate from the merits. See, e.g., Firestone Tire Rubber Co. v.

 Risjord, 449 U.S. 368, 376 (1981)(“ we will assume, although we do

 not   decide,    that   the   disqualification     question    ‘resolve[s]     an




 9 In comparison, the Local Civil Rules for special security matters
 state that the administrative record is to be filed by the
 Defendant with its Answer. Local Civ. R. 9.1(c). Yet here,
 plaintiffs are the ones who prepared the record and already e-filed
 it with the Court.

                                        19
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 23 of 24 PageID: 1700
 important issue completely separate from the merits of the action,’

 the second part of the test”).10

       Here, plaintiffs’ motion to disqualify does not depend upon the

 ultimate merits or completeness of the administrative record.

 Instead, the opposite is true here. The attorneys sought to be

 disqualified (Brett Gorman and Victoria Beck) are likely witnesses

 based on what is not in the administrative record, for example, off-

 record conversations they were solely privy to that induced plaintiff

 to execute the settlement instrument on March 2, 2018. They also are

 likely witnesses to representations that were made that date, bearing

 on whether there was a meeting of the minds                   that a final and

 enforceable agreement, as written, was contemplated that date - as

 opposed to a draft which the parties could amend and clarify. A more

 comprehensive administrative record will not bear on these issues

 which are based on off-the-record conversations.

       Moreover, current administrative delays create an opportune time

 in which to address the disqualification motion. The prosecution of

 this case is being delayed by questions over the record. Plaintiffs

 submit this is presents an opportune time for a change in counsel.

 Should   the   Court   rule   in   plaintiffs’   favor   on    the   motion,   the

 administrative delays create a window for new defense counsel to


 10In Firestone, the Court held that disqualification orders are not
 immediately appealable as collateral orders under the Cohen
 doctrine because they do not meet the third prong of the Cohen
 test, namely, that the order is effectively unreviewable on appeal.
 449 U.S. at 368. However, in reaching that conclusion, the Court
 accepted they meet the second prong, i.e., being separate from the
 merits. Id. at 376.

                                        20
Case 3:18-cv-13973-MAS-TJB Document 33-1 Filed 02/27/19 Page 24 of 24 PageID: 1701
 become    familiarized     with      the   case,    thus   minimizing    any    alleged

 hardship from entry of a disqualification order. Plaintiffs’ case is

 unduly    prejudiced     by    Mr.    Gorman’s      continued    representation       of

 defendants herein as his credibility as a fact witness is in issue,

 yet he continues to act herein as an attorney-advocate. Plaintiffs,

 therefore, respectfully request reinstatement of their motion at this

 time.

                                       CONCLUSION

         For the foregoing reasons, plaintiffs respectfully request that

 the Court enter an order i) that the administrative record previously

 filed    by   plaintiffs      in   this    matter    is    complete,    based   on   the

 certification     of   completeness        filed    by    plaintiffs’   counsel,     and

 subject to defendants submission of Ja31 and Ja493 which shall be

 provided by March 5, 2019 so that plaintiff may include same in the

 courtesy copy of the administrative record to be bound and sent to

 the court; and ii) reinstating plaintiffs’ motion to disqualify filed

 on January 11, 2019 (ECF No. 19).


                                               Respectfully submitted,

                                               s/Matthew S. Slowinski, Esq.

                                                  Matthew S. Slowinski, Esq.
 Dated: February 27, 2019




                                             21
